Citation Nr: 1206106	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-15 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from October 1990 to May 1991, and subsequent duty in the United States Army Reserves.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and September 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2008, a statement of the case was issued in April 2009, and a substantive appeal was received in May 2009.  

The Veteran testified at a Board video conference hearing in December 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied by the Board in a July 2004 decision.

2.  Certain evidence received since the July 2004 Board decision in connection with the psychiatric disability claim is not cumulative or redundant of evidence of record in July 2004 and relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's claimed stressor is consistent with the places, types, and circumstances of the Veteran's service in Southwest Asia theatre of operations and a VA psychiatrist has confirmed that the Veteran's claimed stressor is adequate to support a diagnosis of PTSD.
CONCLUSIONS OF LAW

1.  The Board denied entitlement to service connection for psychiatric disorder in July 2004.  38 U.S.C.A. § 7104 (West 2002).
	
2.  New and material evidence has been received since the July 2004 Board decision denying service connection for psychiatric disorder and, thus, the issue is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  PTSD was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The present appeal involves the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability.  A Board decision issued in July 2004 denied service connection for a psychiatric disorder because there was no evidence that a psychiatric disability was present in service, and no medical evidence linking a current disability to service.  38 U.S.C.A. § 7104.  

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the July 2004 Board decision, additional evidence has become part of the record, including additional VA treatment records, a January 2009 VA psychiatric examination and December 2011 Board hearing testimony.  Significantly, VA treatment records showed that the Veteran has been diagnosed with PTSD due to in-service stressors.  

In Shade v. Shinseki, 24 Vet.App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

Therefore, given the current diagnosis of PTSD based on in-service stressors and in accordance with Shade, the Board finds that the additional evidence submitted since the July 2004 Board decision is new and material.  The evidence is not redundant of evidence already in the record in July 2004, and the evidence relates to the unestablished fact of whether the Veteran has a psychiatric disability that incurred during service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108.

Service Connection

The Veteran is seeking service connection for a psychiatric disability.  Specifically, he has claimed entitlement to service connection for PTSD.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Service personnel records showed that the Veteran was stationed in the Southwest Asia Theatre of Operations from October 1990 to April 1991.  It also showed that the Veteran was a petroleum supply specialist.  During the course of treatment, in statements of record, and at the Board hearing, the Veteran has claimed that he witnessed missile attacks while stationed in the Persian Gulf as well as fell off a tanker and had to be medivaced to a field hospital.  Importantly, in December 2008, it was verified that the location where the Veteran was stationed, King Khalid Military City, came under Iraqi scud missile attacks during the time that Veteran's unit was stationed there.  Moreover, the evidence of record clearly documents the incident where the Veteran fell of a tanker.  In other words, at least two of the Veteran's in-service stressor incidents have been verified.  Moreover, the Veteran has indicated that these incidents caused a fear for his life.   

Accordingly, the main question is whether the Veteran has been diagnosed with PTSD based on these in-service stressors.  Initially, a November 2000 private treatment record showed an assessment of dysthymia.  The Veteran was afforded a VA examination in March 2001, which diagnosed the Veteran with panic disorder with agoraphobia.  However, no etiological opinion was given.  At the examination, the Veteran reported that he was diagnosed with an anxiety disorder in 1991.  A follow up VA treatment record showed an assessment of depression.  However, an April 2006 VA record showed that the Veteran attended a PTSD screening group, which indicated that the Veteran could meet the criteria for PTSD.  However, a May 2006 record by S.C., a staff psychiatrist, showed an assessment of an anxiety disorder.  Importantly, Vet Center treatment records starting in August 2006 showed an assessment of PTSD by a licensed social worker.  Nevertheless, follow up psychiatric records at the VA by Dr. S.C. continued to show diagnoses of anxiety disorder, panic attacks and agoraphobia.  In March 2007, the doctor added an assessment of rule out PTSD.  Subsequently, the Veteran was admitted for inpatient treatment following a suicide attempt.  An August 2007 treatment record showed an assessment of PTSD by a behavioral medical resident that was also signed by another staff psychiatrist, J.K.  Moreover, another treatment record in November 2007 also showed an assessment of PTSD, which was signed by another staff psychiatrist, A.M.  Follow up treatment records continued to show an assessment of PTSD.    

Importantly, a January 2009 treatment record showed that Dr. S.C. determined that a diagnosis of PTSD was appropriate due to the Veteran's Gulf War service.  That same month, the Veteran was afforded a VA examination with a clinical psychologist who determined that the Veteran did not meet the criteria for PTSD and diagnosed panic disorder.  However, the examiner did not provide an etiological opinion for the Veteran's panic disorder.  Moreover, follow up records from Dr. S.C. in September 2009 and January 2010 continued to show an assessment of chronic PTSD.  
 
Based on the evidence of record, the Board finds that service connection for PTSD is warranted under the new regulatory change to 38 C.F.R § 3.304.  The Veteran's claimed stressors effectively include a fear for his life consistent with the places, types, and circumstances of the Veteran's service in the Southwest Asia Theatre of Operations as detailed in his service personnel records.  In turn, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  Importantly, as discussed above, at least two of his in-service stressors, including missile attacks and falling off a tanker, have been verified.  The Board recognizes that the Veteran has been diagnosed with numerous other psychiatric disabilities and on VA examination in January 2009, the examiner indicated that he did not meet the criteria for PTSD.  Nevertheless, Dr. S.C., a VA psychiatrist who has treated the Veteran and has knowledge of his psychiatric history, has confirmed that the Veteran's in-service stressors are adequate to support a diagnosis of PTSD.  Accordingly, the Board finds that the Veteran does suffer from PTSD and that his PTSD has been sufficiently linked to wartime experiences.  In sum, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that the statutory and regulatory criteria for entitlement to service connection for PTSD have been met.  See 38 U.S.C.A. § 5107(b).

Veterans Claims Assistance Act of 2000 

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in June 2007, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

New and material evidence has been received to reopen the issue of entitlement to service connection for an acquired psychiatric disability and service connection for PTSD is warranted.  The appeal is granted



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


